DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 Response to Amendment
Applicant’s amendments with respect to claims filed on 01/28/2021 have been entered.  Claims 1 and 4-21 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C. §112 (b) rejection set forth in the Final office action mailed on 10/28/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed 01/05/2021 and 01/28/2021, with respect to the rejection of the claims under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 1 and 4-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 16-21 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“wherein the second mechanical power supply is configured to shift state of the auto- injector from the third state to the fourth state by releasing the second mechanical force, 2Application No. 15/762,939Docket No.: 32263/52843 Amendment dated January 28, 2021 wherein the second mechanical power supply is configured to moves the shield from a retracted position in the third state to a projection position in the fourth state to shield the needle” of claim 1;
“wherein the second mechanical power supply is configured to moves the needle into the housing from the third state to the fourth state by moving the needle and the drug container, or the whole dosing unit, into the housing” of claim 16;
“wherein the second mechanical force is generated by retracting the shield into the housing” of claim 17;
“wherein the activation mechanism is configured to activate a third mechanical power of a third mechanical power supply to project the needle from the housing” of claim 18;
“wherein the first mechanical power supply is a spiral torsion spring,” of claim 19;
“wherein the damper comprises a mechanical escapement mechanism, and further comprising a mechanical transfer mechanism for controlling [[the]] a transfer of power to the shaft, the mechanical transfer mechanism comprising a first gear wheel configured  to engage the first mechanical power supply and the mechanical escapement mechanism for the transfer of the power from the first mechanical power supply to the shaft” of claim 20 and 
“wherein the damper comprises a mechanical escapement mechanism, and wherein the mechanical escapement mechanism comprises an escapement gear wheel configured to engage a mechanical transfer mechanism and an anchor wheel having a mass displaced from a rotation point of the anchor wheel” of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.